Opinion issued January 9, 2014




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-13-00857-CV
                            ———————————
    IN RE RED BLUFF LLC D/B/A THE COURTYARDS AT PASADENA,
                             Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Red Bluff LLC d/b/a The Courtyards at Pasadena, has filed a

motion to withdraw its petition for writ of mandamus.1 The Court construes this

motion as a motion to dismiss. No opinion has issued. Further, although relator


1
      The underlying case is Deborah Hoerster as Attorney in fact for Helen Cox v. Red
      Bluff, LLC d/b/a The Courtyards at Pasadena, cause number 2013-15240, pending
      in the 189th District Court of Harris County, Texas, the Hon. William R. Burke
      presiding.
failed to include a certificate of conference in its motion, it did include a certificate

of service, more than 10 days have passed since the motion was filed, and no party

has responded to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss relator’s petition for writ of

mandamus. Cf. TEX. R. APP. P. 42.1(a)(1). We dismiss all other pending motions

as moot.

                                   PER CURIAM
Panel consists of Justices Keyes, Bland, and Brown.




                                           2